Citation Nr: 1712795	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-36 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating higher than 10 percent for a hiatal hernia.  

2. Entitlement to an initial rating for lumbar spine degenerative disc disease higher than 10 percent prior to July 28, 2009; greater than 20 percent prior to July 28, 2009 and greater than 40 percent from November 12, 2012.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1989 to August 1990 and December 2003 to August 2006. 

These matters come before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This matter was remanded by the Board in December 2015 for issuance of a supplemental statement of the case (SSOC). 

An SSOC was issued in September 2016 further denying these claims. 


FINDINGS OF FACT

1. The Veteran's hiatal hernias are not productive of a severe impairment of health. 

2. Prior to July 28, 2009, the Veteran's forward flexion in his lumbar spine was 65 degrees or greater even when painful.

3. Between July 28, 2009 and November 12, 2012, the Veteran's forward flexion in his lumbar spine was 40 degrees or greater even when painful.

4. After November 12, 2012, the Veteran did not have unfavorable ankylosis.. 

5. The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.




CONCLUSION OF LAW

1. The criteria for an initial rating higher than 10 percent for hiatal hernias have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2016).

2. The criteria for the assignment of a disability rating higher than 10 percent prior to July 28, 2009, for the service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5239 (2015).

3. The criteria for the assignment of a disability rating higher than 20 percent after July 28, 2009, for the service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5239 (2015).

4. The criteria for the assignment of a disability rating higher than 40 percent after November 12, 2012, for the service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5239 (2015).

5. The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A. Hiatal Hernia

The Veteran was assigned an initial rating of 10 percent for a hiatal hernia with mild clinical esophagitis and gastritis. 

Diagnostic Code 7346, which addresses hiatal hernia, assigns a 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by sub sternal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  38 C.F.R. § 4.114, DC 7346.

Essentially, in order to get a 30 percent rating, the evidence must show that the Veteran's hiatal hernia condition products persistent and recurrent epigastric distress, arm or shoulder pain and that the condition overall is productive of considerable impairment of health. 

In April 2008, the Veteran had an endoscopy that revealed a small hiatal hernia in the esophagus with diffuse gastritis and small erosions observed in the antrum. In May 2009, the Veteran underwent an upper gastrointestinal series that revealed small sliding type hiatal hernias and gastro esophageal reflux up to carina. 

At his VA examination in December 2009, the Veteran complained of recurrent epigastric burning pain with acid reflux and pain radiated to the sternal area. The Veteran also reported heartburn and regurgitation with episodes of exacerbation that occur at least three to four times per month. 

The Veteran continues to intermittently complain of gastritis that he manages on medication. However, the Veteran has never reported arm or shoulder pain. Moreover, the condition overall is not productive of a considerable impairment of health. While the Veteran suffers symptoms, he indicates that he can manage it on medication and also admits that generally his symptoms only surface when he is not currently taking medication. Therefore, a rating increase to 30 percent is not appropriate. 

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that either his hernia disability results in any symptoms not contemplated by the rating schedule.  His symptoms are considered under DC 7346.  There is no indication that any of his service-connected disabilities on appeal result in symptoms that fall so far outside the rating schedule as to render its application inadequate.  Therefore, no further discussion of an extraschedular rating is required.


B. Lumbar Spine disorder

Before July 28, 2009, the Veteran's lumbar spine disability has been assigned a 10 percent rating. The Veteran then was assigned a 20 percent rating until November 12, 2012. The Veteran has had a 40 percent rating since November 12, 2012. The Veteran is rated under DC 5243, which is part of the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a.  

Under this formula, a 10 rating is assigned for forward flexion of the thoracolumbar spine between 60 and 85 degrees or a combined range of motion greater than 120 degrees but not greater than 235 degrees; a 20 rating is assigned for forward flexion of the thoracolumbar spine between 30 and 60 degrees; a 30 rating is assigned for forward flexion of the thoracolumbar spine between 15 and 30 degrees; a 40 rating is assigned for forward flexion of the thoracolumbar spine to 15 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment).

Residuals of lumbar strain with degenerative changes may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

1. Period prior to July 28, 2009

At a January 2007 VA examination the Veteran's forward flexion was 90 degrees and his total range of motion was 240 degrees. However, pain began at 65 degrees of flexion. During this period, the veteran reported no incapacitating episodes. 

In this instance, the Veteran's pain on range of motion was accounted for in granting him a 10 percent rating. Moreover, there is nothing in the evidence of record to indicate a range of motion less than 60 degrees. Therefore, a 10 percent rating is appropriate. 

2. Period between July 28, 2009 and November 19, 2012

On July 28, 2009 the Veteran had an examination where he had 40 degrees of forward flexion in his lumbar spine with pain. At his December 2009 VA examination, the Veteran reported severe flare-ups that occur weekly and prevent him from standing or walking. The Veteran had a forward flexion of 45 degrees.
In January 2010, the Veteran had forward flexion of 50 degrees in his lumbar spine at an SSA examination. During this period, the Veteran reported no incapacitating episodes. 

The range of motion measurements always account for pain in terms of its limitations on motion. With those factors considered, the Veteran's forward flexion during the period is never below 40 degrees. Therefore, a rating of 20 percent is appropriate. 

3. Period after November 19, 2012

In order to receive a rating higher than 40 percent, the Veteran must have unfavorable ankylosis. There is nothing in the evidence to suggest that the Veteran has unfavorable ankylosis and, moreover, there is nothing to suggest the Veteran has had any incapacitating episodes, as that term is defined by regulation. Therefore, a 40 percent rating is appropriate. 

The Board also notes that the Veteran's complaints of radicular pain are already accounted for in ratings for the bilateral extremities. Specifically, bilateral leg radiculopathy was granted with a 20 percent evaluation on November 19, 2012. Moreover, the Veteran's service connection claim for loss of bowel control has been denied. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 
 
II. TDIU

The Veteran's service connected depressive disorder has been rated 50 percent since January 7, 2014. The Veteran's lumbar spine disorder has been rated at 10 percent since August 12, 2006, 20 percent since July 28, 2009 and 40 percent since November 19, 2012. The Veteran's radiculopathy in his right leg has been rated at 20 percent since November 19, 2012. The Veteran's radiculopathy in his left leg has been rated at 20 percent since November 19, 2012. The Veteran's high blood pressure has been rated at 10 percent since August 12, 2006. The Veteran's hiatal hernia has been rated at 10 percent since August 12, 2006. The Veteran's left carpal tunnel syndrome has been rated at 10 percent since August 12, 2006. The Veteran's right carpal tunnel syndrome has been rated at 10 percent since August 12, 2006. The Veteran's diabetes mellitus has been rated at 10 percent since January 17, 2013. The Veteran has had a total rating of 80 percent from November 19, 2012 and 90 percent from January 7, 2014. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does have combined rating of 70 percent or more during the appeal period with one disability of more than 40 percent.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In January 2014 the VA asked the Veteran for a completed VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and VA form 21-4192, Request for Employment Information in Connection With Claim For Disability Benefits. While neither form was received, the Board will still consider the evidence of record and concludes that there is no evidence the Veteran is currently unable to work due to service-connected disabilities. 

The Veteran filed a claim with SSA claiming that he could not work due to lumbar degenerative arthritis that caused fecal incontinence and radiculopathy. Additionally, he could not work because of carpal tunnel, high blood pressure, gastric ulcer, depression, anxiety and other mental health disorders.  The Veteran reported that he last worked in August 2006. The February 2010 SSA determination found the Veteran capable of performing unskilled work at the light exertional level that included jobs in the local and national economy and therefore he was not disabled for SSA purposes. While SSA and VA use different criteria, the Board finds this determination to be of probative value in that it considered nearly all of the Veteran's service-connected disabilities. 

In March 2016, a VA examiner found that the Veteran's bilateral radiculopathy did not affect his ability to work. There are no other opinions on the Veteran's ability to work by VA examiners. 

No examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.    As the opinion in March 2016 contains an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

There is no evidence currently in the record to indicate that the Veteran is unable to work due to service-connected disabilities. The Board finds both the March 2016 VA examination as well as the February 2010 SSA determination to be probative in terms of the Veteran's ability to work. Therefore, the claim must be denied. 


III. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a January 2013 letter. Moreover, the Veteran was provided with numerous notices for the required TDIU forms. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his lumbar spine disability and his hiatal hernia disability.  

There was also substantial compliance with remand directives in that the Veteran was provided with an SSOC. 


ORDER

Entitlement to a rating higher than 10 percent for a hiatal hernia is denied. 

Entitlement to a rating for lumbar spine degenerative disc disease higher than 10 percent prior to July 28, 2009 is denied. 

Entitlement to a rating for lumbar spine degenerative disc disease higher than 20 percent since July 29, 2009 but before November 12, 2012 is denied. 

Entitlement to a rating for lumbar spine degenerative disease higher than 40 percent from November 12, 2012 is denied. 
 
Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied. 




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


